 1                                  UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA
 3
                                                              Case No.: 2:20-cv-01436-JAD-VCF
 4 Melvin L. Dillon, et al.,
 5
                       Plaintiffs                         Order Adopting Report & Recommendation
 6
     v.
 7
                                                                         [ECF No. 34]
 8 Core Civic, Correction Corp of America
   (NSDC), et al.,
 9
                   Defendants
10
11            In a June 18, 2021, report and recommendation, the magistrate judge ordered the
12 plaintiffs to file a proper amended complaint by July 19, 2021, and he recommends that, if they
13 fail to do so, this case be permitted to proceed only on a single injunctive-relief claim against
14 defendants Koehn, Carvajal, and Jefferson to remedy an alleged deliberate indifference to unsafe
15 conditions. 1 The deadline for any party to object to that recommendation was July 2, 2021, and
16 no party filed anything. “[N]o review is required of a magistrate judge’s report and
17 recommendation unless objections are filed.” 2 Having reviewed the R&R, I find good cause to
18 adopt it, and I do.
19            IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
20 Recommendation [ECF No. 34] is ADOPTED. If plaintiffs fail to file a proper amended
21 complaint that complies with my prior order [ECF No. 8] by July 19, 2021, this case will proceed
22
23
24
25   1
         ECF No. 34 at 2.
26   2
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                      1
 1 only on a single injunctive-relief claim against defendants Koehn, Carvajal, and Jefferson to
 2 remedy an alleged deliberate indifference to unsafe conditions.
 3
                                                            _________________________________
 4
                                                            U.S. District Judge Jennifer A. Dorsey
 5                                                          Dated: July 12, 2021

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
